DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The Election filed January 29, 2021 in response to the Office Action of October 29, 2020 is acknowledged and has been entered. 
	Applicant’s election with traverse of Group VII, claims 54-76, is acknowledged. Applicant’s election on following compounds:
1) 
    PNG
    media_image1.png
    97
    247
    media_image1.png
    Greyscale
  wherein R is azide; m is 8; n is 1; p is 2; AB is Trastuzumab, as the species according to Formula IA of claim 54 is acknowledged. 
2)

    PNG
    media_image2.png
    87
    257
    media_image2.png
    Greyscale
  
wherein m is 8; n is 1; o is 2; L is

    PNG
    media_image3.png
    198
    171
    media_image3.png
    Greyscale


	The traversal is to the extent that claims of Groups III and VII should be examined together. Applicant argues that the claims of Group III are directed toward a linker-antibody conjugate (claim 15) and a payload-linker-antibody conjugate (claim 24). Similarly, the claims of Group VII are directed toward a linker-antibody conjugate (claim 54) and a payload-linker-antibody conjugate (claim 63). Applicants note that the compounds of all these claims share the essential structural elements of having a reactive moiety, either free or conjugated to the reactive moiety of a toxin, a linking moiety, and an antibody. Applicants take the position that the minute structural differences in the linking moiety do not represent an entirely different invention under 35 U.S.C. §121. Further, examining the claims of these groups together does not create a search burden for the Examiner. As such, Applicants respectfully request that the Examiner treat Groups III and VII as a single inventive group.
	Applicant’s arguments have been considered and have not been found to be persuasive. Although Group III and VII are directed to a related product, they are distinct because they are used independently, have different structures and not obvious variants. As shown below: Group III have a structure: 

    PNG
    media_image4.png
    148
    449
    media_image4.png
    Greyscale

Group VII have a structure:

    PNG
    media_image5.png
    90
    234
    media_image5.png
    Greyscale

They are clearly distinct. Furthermore, Group III may have different number of reactive handles compared to Group VII. The inventions require a different structure search and prior art search. Thus the requirement is still deemed proper and in therefore made FINAL.
	Claims 1-24, 28-53 and 77-82 are withdrawn from further consideration pursuant to 57 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
	Claims 61 and 71-76 are also withdrawn from further consideration pursuant to 57 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
	Claims 54-60, 62-70 are presented for examination as they read on the elected species.

Priority
Acknowledgement is made that this application claims priority to US Provisional Application No. 62/707,474, filed November 4, 2017 and 62/764,086. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-59 and 67-69 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 56-59 and 67-69, the term “lysine 188” is indefinite because there is not a reference start point of numbering to get to lysine 188. In addition, the claims do not specify whether lysine 188 is in the heavy or light chain or even if the lysine is part of the heavy chain or light chain of the antibody. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 54-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS).
Claim 54-59 is drawn to a linker-antibody conjugate of Formula IA or a pharmaceutically acceptable salt thereof:

    PNG
    media_image6.png
    94
    249
    media_image6.png
    Greyscale

 wherein R is reactive handle (e.g. azide); m is 8; n is 1; p is 2; and AB is an antibody. The compound of claim 54 is also referred to as compound G in the instant application (page 18, Applicant’s Remarks filed 2021-01-29)
Bhat teaches Multifunctional Antibody Conjugates (MAC), comprising an antibody with at least a fragment of a light chain constant kappa region comprising Lysine 188 according to Kabat numbering; a linker comprising the formula X-Y-Z, where in Z is a group covalently connected to the antibody through the side chain of Lysine 188, Y is a linear or branched biologically compatible connecting chain (linker), and X is a group covalently connected to at least one Effector Moiety (Abstract, claims 1-11 and 16).
Bhat teaches a structure (the structure at the bottom of cols 29-30 and claim 16) comprising an antibody conjugated via lysine 188; an amide PEG linker; and a reactive handler (an Ang2-binding peptide with a free amine).

Bhat teaches the linker may has a linear stretch of between 5-15 atoms, or 15-30 atoms, or up to 200 atoms (col. 12, para. 7). Typical examples of these types of linker would be those based on straight or branched chain hydrocarbon or polyethylene glycols of varying lengths. These may incorporate other groups, e.g. aromatic or non-aromatic rings, halogens, esters, sulfonyls, and so on (col. 13, para. 2, structure 8.3 on col. 77-78).
Bhat teaches that X (reactive group) may be selected so as to enable a specific directional covalent linking strategy to the Effector Moiety. X may be selected from the groups including acyl azide (col. 13, para. 4).
Bhat teaches that Z is an attachment moiety to the side chain of a Lysine or cysteine residue on an antibody. The linker may be of the formula XYZ* when unbound to the antibody, where Z* is a leaving group, such that when conjugated to the antibody, the leaving group Z* reacts with the conjugation site of the antibody to form the conjugated linker XYZ (col. 13, para. 3).
Bhat teaches that at least about 50-80% of the Effector Moiety in the composition or sample is conjugated to Lysine 188 (claim 18-20).

Claim(s) 54-60, 62, 63 and 66-70, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26).

Dovgan teaches that the development of new chemistry and conjugation techniques is of great interest in the construction of functionally enhanced proteins, such as antibody-drug conjugates (ADCs) (page 1452, col. 1, para. 1).
Dovgan teaches that one of the oldest and most versatile methods for protein modification is through lysine conjugation. However, classical approach makes the outcome of the conjugation uncertain (page 1452, col. 1, para. 1).
Dovgan teaches azide reactive groups and amide linkage to toxins (Abstract and Fig. 1-3).
Dovgan teaches a plug-and-play strategy for ADCs construction that could allow for tight control of the desirable degree of conjugation using biorthogonal chemistry (page 1452, col. 2, para. 3).
Dovgan teaches that Trastuzumab is an anti-HER2 monoclonal IgG1 antibody used in the clinic for breast cancer therapy and a component of FDA-approved ADC (Kadcyla) (page 1453, col. 1, para. 2).
Dovgan teaches that the first stage (plug) allows the controllable and efficient installation of azide groups on lysine residues of a native antibody using 4-azidobenzoyl fluoride. The second step (play) allows for versatile antibody functionalization with a single payload or combination of payloads, such as a toxin, a fluorophore (Abstract).
Dovgan further teaches the copper-free azide-alkyne click reaction with BCN was both efficient and appropriate for biological conditions (page 1454, col. 2, para. 2)
Claim(s) 54, 60, 62, 63-65 and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15) evidenced by Pierce, Crosslinking Reagents, Technical Handbook, Publication Year: 2006 and ThermoScientific (User Guide: NHS-Azide and NHS-Phosphine Reagents (thermofisher.com, Publication Year: 2013).

Hapuarachchige teaches reacting NHS-PEG4-N3 r with trastuzumab which would produce the structure of claims 54, 60 and 62. See Section 2.2 and Figures 1 and  2, as evidenced by Pierce (page 18): 

    PNG
    media_image7.png
    221
    628
    media_image7.png
    Greyscale
   
And ThermoScientific:

    PNG
    media_image8.png
    134
    1203
    media_image8.png
    Greyscale
 

Claims 63-65 and 70 are drawn to a pay-load-linker-antibody conjugate of Formula IB or a pharmaceutically acceptable salt thereof,

    PNG
    media_image9.png
    83
    252
    media_image9.png
    Greyscale

 wherein L is:

    PNG
    media_image10.png
    195
    172
    media_image10.png
    Greyscale

Hapuarachchige teaches a strategy for a two-step, target-specific drug delivery that is driven by biorthogonal click chemistry (page 2347, col. 1, para. 2).
Hapuarachchige teaches multiple biorthogonal click reactions between azido-trastuzumab and a DBCO-functionalized albumin-paclitaxel conjugate (page 2347, col. 2, para. 2). 
Hapuarachchige teaches a biorthogonal click reaction that generate a structure identical to L (Fig. 1):

    PNG
    media_image11.png
    98
    396
    media_image11.png
    Greyscale

Hapuarachchige teaches the NHS-PEG4-N3 reaction with Trastuzumab (Fig. 2) that would produce structure of claim 63. The structure of NHS-PEG4-N3 is shown below (ThermoScientific):

    PNG
    media_image12.png
    71
    638
    media_image12.png
    Greyscale

Hapuarachchige teaches that Trastuzumab-PEG-albumin/paclitaxel conjugate, generated by the click reaction, is very potent in killing cancer cells (BT-474 and MDA-MB-231) (Fig 7A-7B, Page 2350, col. 2, para. 5, Table 1), significantly stronger than combination of free trastuzumab and paclitaxel (Page 2350, col. 2, para. 5). The Peg4 
Hapuarachchige teaches that the strategy has a potential to reduce systemic toxicity while retaining efficacy against target cells (page 2352, col. 2, para. 1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 54-60, 62, 63 and 66-70 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26), and  in view of Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS).
As set forth above, Dovgan teaches a Trastuzumab conjugate that allows the controllable and efficient installation of reactive handler (azide) on lysine residues of a native antibody using 4-azidobenzoyl fluoride. The second step (play) allows for versatile antibody functionalization with a single payload or combination of payloads, such as a toxin, a fluorophore (Abstract).
Examiner’s Note: for the examination purpose, Lysine 188 is defined according to Kabat numbering of a light chain of the antibody.
Dovgan teaches azide reactive groups and linkage to toxins (Abstract and Fig. 1-3).
However, Dovgan does not teaches the lysine is lysine 188 and the linker is PEG (m=2). 

Bhat teaches that typical examples of these types of linker would be those based on straight or branched chain hydrocarbon or polyethylene glycols of varying lengths (col. 13, para. 2, structure 8.3 on col. 77-78).
Bhat further teaches that K188 (K80) is located away from key regions of the respective antibody, such as paratope region, FcRn binding domain, hinge, FcR binding domains; this provides the advantage that preferentially linking at these sites limits the amount of interference to antibody-antigen interaction when the MAC is conjugated to the Effector Moiety (col. 3, lines 3-15). 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the linker-antibody conjugate of Dovgan to use the method of Bhat. There is a need to optimize the conjugation process to obtain a desirable degree of conjugation for Trastuzumab (Dovgan, Introduction), combining the teachings of Bhat and Dovgan can generate a better linker-Trastuzumab conjugate, because one of the advantages of the Bhat’s invention is that depending on the reagents and reaction conditions (especially the leaving group ester and molar ratio of linker:antibody), MACs (linker-antibody conjugates) can be generated with a defined number of Effector Moieties (payloads) to a defined number of antibodies (col. 7, para. 3). In addition, Lysine 188 conjugation is unlikely to impact function of the antibody, as recognized by Bhat (col. 3, lines 3-15).
Claims 63 and 66-70 is/are rejected under 35 U.S.C. 103 as being Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26), as applied to 54-60, 62, 63 and 66-70, and  further in view of Lutz (Lutz et al., EP 3222292 A1, Publication Date: 2017-09-27). 
Examiner’s Note: since amanitin is not actually claimed, the rejection below is drawn to the specific Trastuzumab and amanitin conjugate in response to the Election filed January 29, 2021.
As set forth above, Dovgan teaches the Trastuzumab conjugate. However, Dovgan does not teach the payload conjugate wherein the toxin is Amanitin. .
Lutz teaches that amatoxins, including amanitin, are cyclic peptides composed of 8 amino acids that are found in Amanita phalloides mushrooms ([0002], Fig. 1). Amatoxins specifically inhibit the DNA-dependent RNA polymerase II of mammalian cells, and thereby also the transcription and protein biosynthesis of the affected cells ([0002]).
Lutz teaches that amanitin conjugates with albumin, or with monoclonal antibody HEA125, OKT3 or PA-1 have inhibitory effect on the proliferation of several cancer cells, including breast cancer cells ([0004]).
Lutz further teaches a trastuzumab-amanitin conjugate (Her-30.0643; lysine conjugation; stable linker) (Fig. 2, [0016]).
Lutz teaches that the conjugate can be used fin the treatment of cancer in a patient (claim 4). 
Lutz teaches conjugating the amanitin to the antigen binding moiety with click chemistry using dibenzo-cyclooctyne (DIBO) ([0071]).
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Dovgan with the teachings of Lutz, because amanitin provides a new option of toxins to kill the targeted cancer cells. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the Trastuzumab-amanitin conjugate, which has therapeutic activity (Lutz, Background Of The Inventions). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        



/PETER J REDDIG/Primary Examiner, Art Unit 1642